Title: From George Washington to Mary Ball Washington, 7 June 1755
From: Washington, George
To: Washington, Mary Ball



[Fort Cumberland, Md., 7 June 1755]
 To Mrs Washingtonnear FredericksgHonourd Madam

I was favourd with yours Letter by Mr Dick, and am sorry it is not in my power to provide you with either a Dutch man Servant, or the Butter as agreeably to you desire, for w We are quite out of that part of the Country where either are to be had, as there are being few or no Inhabitants where we now lie Encampd, & butter cannot be had here to supply the wants of the Camp. army.
I was am sorry it was not in my power to call upon you as I went to, or came returned from Williamsburg to’ther Day, which I should have done if t The business I went upon, which was for money (viz: money for the army), woud have not sufferd me to have made one an hour’s delay.
I hope you will spend the chief part of your time at Mount Vernon as you say have proposed to do where I am certain every thing will be orderd as much for your satisfaction as possible, in the Situation we are in. there.
There is a Detachment of 500 Men Marchd from this Camp towards the Aligany, to prepare the Roads &ca and it is imagin’d the main body will move now in abt 5 days time. As nothing else, that is remarkable, occur’s to me, I shall conclude, after

begging my love and Compliments to all Friends Dear Madam Yr most Affecte and Dutiful Son

Go: Washing⟨ton⟩
Camp at Wills Creek 7th June 1755

